Citation Nr: 1620140	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-19 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2002 to March 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board also notes that, in addition to the paper claims file and the Veteran's Benefits Management System (VBMS), there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file reveals VAMC treatment records.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to obtain an opinion on the functional effects of the Veteran's service-connected disabilities on his employability.

The Veteran is presently service-connected for anxiety disorder associated with cervical strain, at 50 percent, kidney stones at 30 percent, lumbar strain at 20 percent, irritable bowel syndrome at 10 percent, skin tags at 0 percent, fibromyalgia at 0 percent, cervical strain at 0 percent and right lower radiculopathy at 0 percent.  His combined rating is 80 percent, effective January 1, 2016.  Prior to that time, the Veteran's combined rating was 90 percent, effective November 9, 2010, and 80 percent effective, May 3, 2007.  Therefore, the Veteran meets the schedular criteria for TDIU throughout the appeal period.

The Veteran has submitted evidence regarding his inability to find work which he claims is a result of his service-connected disabilities.  In a December 2013 submission, Dr. JC, a VA staff physician, opined that the Veteran's service connected disabilities cause impairment to the point that he is not able to find work.  The Board notes that this opinion also considered disabilities which the Veteran is not service connected for, including headaches and testicular pain.  Therefore, the opinion is not fully adequate.  

Furthermore, the Board notes that the evidence indicates an improvement in the Veteran's symptoms since the December 2013 opinion by Dr. J.C.  In this regard, a February 2015 VA examination for the Veteran's fibromyalgia notes that the Veteran did not demonstrate tender points consistent with a current clinical diagnosis of fibromyalgia, his cervical strain resolved, and he had no objective neurological deficits.  Indeed, in an October 2015 rating decision the RO reduced the Veteran's ratings for fibromyalgia, cervical strain and right lower radiculopathy based on improvement of the Veteran's symptoms shown at his February 2015 VA examinations.  As this improvement occurred after the December 2013 medical opinion, and also due to the inadequacy of the opinion, the Board finds that remand is necessary for an opinion on the functional effects of the Veteran's service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA social and industrial survey by a VA social worker or other appropriate personnel.  The examiner must review the claims file.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The examiner must comment on the Veteran's day to day functioning and the degree of social and industrial impairment due to his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work, quitting, or firing.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The social worker should not consider the Veteran's age and any nonservice-connected disorders.  The social worker is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation.  The examiner must provide a complete explanation for any opinions expressed.  

The examiner shall be notified that the Veteran's service-connected disabilities are as follows:  adjustment disorder; kidney stones; lumbosacral strain with degenerative joint disease; irritable bowel syndrome; skin tags; fibromyalgia; cervical strain; and right lower extremity radiculopathy.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




